Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vasogen to Webcast Presentations at Three Upcoming Healthcare Conferences MISSISSAUGA, ON, Nov. 1 /CNW/ - Vasogen Inc. (NASDAQ:VSGN; TSX:VAS) today announced that Vasogen's management will present at the following investor conferences in November: Acumen BioFin Rodman & Renshaw 9th Annual Global Healthcare Conference, The New York Palace Hotel Tuesday, November 6, 2007 at 11:40 a.m. (ET) JMP Securities Healthcare Focus Conference, Four Seasons Hotel, Boston Tuesday, November 13, 2007 at 2:00 p.m. (ET) Lazard Capital Markets Fourth Annual Healthcare Conference, The New York Palace Hotel Tuesday, November 27, 2007 at 1:00 p.m. (ET) The presentations will be webcast live and available for replay from Vasogen's website, www.vasogen.com. About Vasogen: Vasogen is a biotechnology company engaged in the research and commercial development of therapies designed to target the destructive inflammatory process associated with the development and progression of cardiovascular and neurodegenerative disorders. The Company's lead product, the Celacade(TM) System, is designed to activate the immune response to apoptosis - an important physiological process that regulates inflammation. Celacade is in late-stage development for the treatment of chronic heart failure and has received European regulatory approval under the CE Mark for this indication.
